Citation Nr: 1455171	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  11-15 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for fungus of the right foot.

2.  Entitlement to service connection for fungus of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to September 1959.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  These decisions, in pertinent part, denied service connection for a fungus of the right foot and fungus of the left foot.  In June 2010, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in May 2011, and the Veteran filed a Substantive Appeal (VA Form 9) in June 2011.  The claims file was subsequently transferred to the RO in Roanoke, Virginia.

In April 2014, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.

In June 2014, the Board remanded this case for additional development, and the case has been returned for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a current fungus of the right foot that is related to service.

2.  The preponderance of the evidence is against finding that the Veteran has a current fungus of the left foot that is related to service.


CONCLUSIONS OF LAW

1.  Fungus of the right foot was not incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

2.  Fungus of the left foot was not incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2014)). 

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in March 2010 in which the RO advised the appellant of the evidence needed to substantiate his service connection claims.  This letter was sent prior to the initial adjudication of the Veteran's claims in May 2010.  The appellant was advised in this letter of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter further advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, VA medical records, and available private medical records.

The Veteran also underwent a VA examination in connection with his claims in August 2014.  The Board finds that the resulting VA examination report is adequate for the purpose of determining the claims decided herein.  The examination report reflects review of the claims file.  During the examination, the examiner elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results.  The examiner also provided diagnoses and etiology opinions and explained the reasons and bases for these opinions.  For these reasons, the Board concludes that the August 2014 VA examination report in this case provides an adequate basis for a decision on the Veteran's claims.

During the June 2014 Board hearing, the undersigned explained the issues for which the hearing was being conducted and asked questions designed to elicit information relevant to these claims.  These actions provided an opportunity for the appellant to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The Veteran contends that he has a fungal condition of the feet that was due to his use of the communal showers during service.  He asserts that although he occasionally wore shower shoes, he would have to take them off in the shower to scrub his feet.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the case at hand, service treatment records are negative for any complaints, diagnoses, or treatment for any skin disorder.  However, the Veteran testified at his April 2014 video conference hearing that he had self-treated his fungal condition during service by using over-the-counter medication.  He reported that he had experienced itching, burning, and peeling skin between and amongst his bilateral toes ever since 1957 and that he had been self-treating his condition.  He indicated that he had treated his toes with an over-the-counter fungal medication in 1989, which alleviated the itching and burning.  However, he stated that his toenails subsequently became rotten with a type of growth underneath the nails.  

Post-service private medical records dated from December 2008 to March 2009 show that the Veteran had a past medical history of eczema.  Private medical records dated from July 2009 to January 2010 reveal that the Veteran had dermatitis.  An October 2014 VA medical record reflects that the Veteran has been found to have onychomycosis.

Based on the above, the Veteran underwent a VA examination in August 2014.  Based on review of the record and interview and examination of the Veteran, the examiner diagnosed tinea unguium (onychomycosis).  He opined that this disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  As a rationale, he noted that review of the Veteran's service treatment records reveals no in-service event where a tinea infection of either foot is present.  He also noted that there is no mention of a chronic skin condition during each periodic health assessment and examination currently in the record.  He noted that the Veteran's post-service period is silent for treatment for a skin condition related to an event in military service.  The examiner noted that his own examination revealed mycotic toe nails and no skin condition of the foot with a tinea etiology.  He noted that this finding does not constitute a continuation of any possibly episodic infections arising in military service.  It was the examiner's opinion that it is less likely as not that any current skin disability of the feet, to include fungus, is due to the Veteran's period of service, including the use of the communal showers with only occasional use of shower shoes.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board notes that the only medical opinion on the question of whether the Veteran has a current fungal disability of the feet that is related to his military service is the August 2014 opinion.  The author of this opinion is a nurse practitioner who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The examiner thoroughly reviewed the claims file, and he supported his opinion through citation to the facts of the Veteran's case and pertinent medical principles, explaining his basis for finding that the Veteran's current tinea unguium was not secondary to his military service, to include his use of communal showers with only occasional use of shower shoes.  For these reasons, the Board finds the August 2014 VA examiner's opinion to be highly probative to the question at hand.

The only contrary opinion comes from the Veteran himself, who believes that his current fungal condition of the feet arose during service, to include through his use of communal showers.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  The Board observes that, although the Veteran is a layperson, he is competent to report having his history of had fungal problems with his feet.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board notes, however, that diagnosis of a specific fungus and an opinion concerning the cause of such infection is a question of sufficient medical complexity that it requires a specialized expertise that the Veteran does not possess.  For this reason, the Board finds that the Veteran's opinion with respect to the diagnosis and etiology of his current fungal condition of the feet is not probative.

In short, the Board finds that a preponderance of the evidence is against finding that the Veteran has a current fungal condition of the feet that is etiologically related to his military service, to include his use of communal showers with only occasional use of shower shoes.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim for service connection for fungus of the right and left feet must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for fungus of the right foot is denied.

Entitlement to service connection for fungus of the left foot is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


